Title: To John Adams from Eliphalet Pearson, 21 August 1797
From: Pearson, Eliphalet
To: Adams, John



Sir,
Cambridge 21 Augt. 1797

The American Academy of Arts and Sciences return their Thanks for your donation of Richd. Peters’s “Agricultural Inquiries on plaster of Paris,” 1 vol. 4to:, & of Dr. Priestlys “observations on the increase of infidelity;” a pamphlet, which has been received by them. They highly esteem every Friend of Science, who kindly assists them in promoting the Design of their Institution, & have desired me to transmit to you their grateful sense of this favour
I am, Sir, your  /  Most obedient Servant,

Eliphalet PearsonCorrespon’g Secretary